Citation Nr: 1037731	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-31 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE

Entitlement to an effective date earlier than July 13, 2004, for 
entitlement to service connection for cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision in which the RO 
granted service connection for cause of the Veteran's death and 
assigned an effective date of July 13, 2004.  The appellant 
perfected a timely appeal.  


FINDINGS OF FACT

1.  The liberalizing change to 38 C.F.R. § 3.309 (e) that allowed 
for presumptive service connection for non-Hodgkin's lymphoma 
became effective on February 6, 1991.

2.  VA received the appellant's request to reopen her previously 
denied claim for service connection for cause of the Veteran's 
death on July 13, 2005, more than one year after the effective 
date of the liberalizing change to 38 C.F.R. § 3.309(e).   


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to July 
14, 2004, for the grant of service connection for cause of the 
Veteran's death have not been met.  38 U.S.C.A. § 5107, 5110 
(West 20002); 38 C.F.R. § 3.400 (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  In this case, the discussion below 
reflects that the current effective date is the earliest possible 
effective date under the applicable law and regulations.  Thus, 
the law is dispositive with regard to the Veteran's claim for an 
effective date earlier than July 13, 2004, for entitlement to 
service connection for cause of the Veteran's death, and a review 
of VA's duty to notify and assist is not necessary.  VA is not 
required to meet the duty to notify or assist a claimant where a 
claim cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 
(2002); Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); see 
also VAOPGCPREC 5-2004.

II.  Analysis

The appellant contends that she should be awarded an earlier 
effective date for award of service connection for cause of the 
Veteran's death.  She specifically contends that she should be 
entitled to service connection for the Veteran's cause of death 
as of the effective date, February 6, 1991, of the change in the 
law concerning presumptive service connection for non-Hodgkin's 
lymphoma for exposure to herbicide agents.  

The Veteran died in March 1979.  In April 1979, the appellant 
first applied for service connection for the cause of the 
Veteran's death.  Her claim was denied in an 
RO decision dated in July 1979.  The appellant did not appeal 
that decision and it became final.  The appellant sought to 
reopen her claim in July 2005.  The RO granted the appellant's 
claim and assigned an effective date of July 13, 2004.  

The effective date for the grant of service connection based on 
an original claim, a claim reopened after final disallowance, or 
a claim for increase is either the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; otherwise 
it will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 C.F.R. § 
3.400(b) .

An effective date that is prior to the date of receipt of a claim 
may also be assigned where compensation is awarded or increased 
pursuant to a liberalizing law or a liberalizing VA issue.  38 
C.F.R. § 3.114 (2009).  More specifically, if a claim is reviewed 
on the initiative of VA within one year from the effective date 
of the law or VA issue, or at the request of a claimant received 
within one year from that date, benefits may be authorized from 
the effective date of the law or VA issue.  38 C.F.R. § 
3.114(a)(1).  

Alternatively, if a claim is reviewed on the initiative of VA 
more than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year prior 
to the date of administrative determination of entitlement.  38 
C.F.R. § 3.114(a)(2).  Finally, if a claim is reviewed at the 
request of the claimant more than one year after the effective 
date of the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of receipt of such request.  
38 C.F.R. § 3.114(a)(3).

Effective February 6, 1991, the regulations regarding presumptive 
service connection for veterans who were exposed to certain 
herbicide agents was amended to include non-Hodgkin's lymphoma as 
a presumptive disease under 38 C.F.R. § 3.309(e), in accordance 
with  38 U.S.C.A. § 1116.  
The addition of non-Hodgkin's lymphoma to the list of presumptive 
disease under 38 C.F.R. § 3.309(e) was effective as of February 
6, 1991.  The appellant's claim to reopen was not received until 
July 13, 2005.  Again, the applicable law and regulation provide 
that when there is a liberalizing change in the law or 
regulation, and the request to reopen the claim is received more 
than a year after the effective date of the liberalizing law or 
regulation, the benefits pursuant to the change will be effective 
no earlier than a period of one year prior to the date of receipt 
of such request.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a)(3).  
In accordance with these provisions, the RO has assigned an 
effective date for the award of service connection for cause of 
the Veteran's death of July 13, 2004, a date exactly one year 
prior to the date of receipt of her 2005 claim to reopen. 

The Board notes that this is earlier than the July 13, 2005, date 
on which the appellant filed her claim to reopen, but after the 
February 6, 1991, effective date for the amendment to 38 C.F.R. § 
3.309(e) to include non-Hodgkin's lymphoma.  There is no evidence 
that VA initiated a review of the appellant's claim prior to her 
July 13, 2005, request to reopen her previously denied claim.

The Board has considered, and is sympathetic to the appellant's 
assertions regarding the difficulty in acquiring an ongoing 
knowledge of the changes in VA laws.  It is noted that although 
the appellant was not provided a letter giving her notice of this 
change in regulation, including a copy of the amended regulation, 
the amendment to 38 C.F.R. § 3.309(e) to include non-Hodgkin's 
lymphoma as a presumptive disability for herbicide exposed 
Veteran's was published in the Federal Register in May 1993.  See 
58 Fed. Reg. 29107-01 (May 1993).  The amendment became public 
knowledge in 1993.  It is now codified, in pertinent part at 38 
C.F.R. § 3.309.

Every claimant for VA benefits is charged with knowledge of the 
laws and regulations governing VA benefits.  The United States 
Court of Appeals for Veterans Claims (Court), citing to an 
opinion from the United States Supreme Court, has held that 
everyone dealing with the Government is charged with knowledge of 
Federal statute and agency regulations.  See Morris v. Derwinski, 
1 Vet. App. 260 (1991).  

The applicable law and regulations on the assignment of effective 
dates are binding in determining the outcome of this matter.  See 
38 U.S.C.A. § 7104(c).  Hence, the claim on appeal for an earlier 
effective date prior to July 13, 2004, for the grant of service 
connection for cause of the Veteran's death must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
disposition of a claim is based on the applicable law, and not 
the facts of the case, the claim must be denied based on a lack 
of entitlement under the law).


ORDER

The appeal is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


